Exhibit 10.4

  *   Confidential Treatment has been requested for the marked portions of this
exhibit pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

AMENDMENT
between
TRUBION PHARMACEUTICALS, INC.
and
LONZA SALES AG
(successor in interest to Lonza Biologics, Inc. by way of novation)
to
MANUFACTURING SERVICES AGREEMENT
Dated November 21, 2005

Page 1 of 6



--------------------------------------------------------------------------------



 



Confidential
AMENDMENT TO MANUFACTURING SERVICES AGREEMENT
THIS AMENDMENT TO MANUFACTURING SERVICES AGREEMENT (“Amendment”) is made
effective as of December 5, 2008 (the “Effective Date”) and is made between

(1)   Trubion Pharmaceuticals, Inc. (“Trubion”) and   (2)   Lonza Sales AG
(“Lonza Sales”)

in order to amend that certain Manufacturing Services Agreement dated as of
November 21, 2005, between Trubion and Lonza Biologics, Inc. (“Biologics”) (as
amended and novated, the “MSA”). Lonza Sales is the successor in interest to
Biologics under the MSA pursuant to that certain Novation Agreement effective as
of January 1, 2007, among Trubion, Lonza Sales and Biologics.
The MSA relates to the manufacture of a product commonly referred to as TRU-015,
however, under Section 3.4 (Product Substitution) of the MSA, the parties may
agree to a product substitution. Trubion has requested and Lonza Sales has
agreed to manufacture under the MSA a product commonly referred to as TRU-016,
and the parties enter into this Amendment in order to amend the MSA as
appropriate as a result of such substitution, as set forth in more detail below.
Concurrently herewith, the parties are also entering into a quality agreement
for TRU-016.
NOW, THEREFORE, the parties agree as follows:
1. Manufacture of TRU-016. Lonza Sales agrees to manufacture TRU-016 and perform
related services under and in accordance with the terms of the MSA (as amended
by this Amendment), and, in connection therewith, when and as the context
requires, references in the MSA to TRU-015 shall be deemed to be references to
TRU-016. Nothing in this Amendment shall affect either party’s rights or
obligations with respect to TRU-015.
2. Amendments to MSA. The parties agree that, with respect to TRU-016, but not
with respect to TRU-015 except when expressly stated below, the MSA is amended
as follows:
     2.1. Technology Transfer and cGMP Manufacturing. Each party agrees to
perform, in accordance with the applicable terms of the MSA and the Quality
Agreement (defined below in Section 2.2.3), its respective obligations under and
in accordance with the technology transfer and manufacturing process
implementation plan jointly developed by the parties regarding the transfer of
technology related to TRU-016 from Trubion to Lonza Sales, and the manufacture
of TRU-016, including the timeline and statement of work set forth therein (the
“TRU-016 Plan”), a copy of which is attached to this Amendment as
Schedule 2-016, as the same may be amended from time to time by mutual written
agreement of the parties. The TRU-016 Plan is incorporated into the MSA by this
reference, and the services to be performed by Lonza Sales under the TRU-016
Plan constitute “Services” under the MSA.
     2.2. Section 1, Definitions. Section 1, Definitions, is amended as follows:
          2.2.1. Section 1.41, Master Cell Bank and Initial Master Cell Bank.
               2.2.1.1. The definition of the term “Master Cell Bank” is amended
to read in its entirety as follows: “‘Master Cell Bank’ means Trubion’s
reference deposit or collection of vials from the related Cell Line, and refers,
as the context requires, to (a) [*] Master Cell Bank, and/or (b) any [*].”
               2.2.1.2. The term “[*]” is amended to mean the [*] pursuant to
the TRU-016 Plan.
*Confidential Treatment Requested.

Page 2 of 6



--------------------------------------------------------------------------------



 



Confidential
          2.2.2. Section 1.48, Product. The term “Product” is amended to mean
the proprietary Small Modular ImmunoPharmaceutical (SMIP™) protein known as
TRU-016, including any derivatives and improvements thereof; and, when the
context requires, the term “Product” also means and refers to any and all
tangible forms of the Product which are manufactured under the MSA. The Product
is also referred to as “TRU-016”.
          2.2.3. Section 1.50, Quality Agreement. The term “Quality Agreement”
is amended to mean the quality agreement between Trubion and Lonza Sales of even
date herewith which refers to TRU-016, a copy of which is attached to this
Amendment as Exhibit A-016.
     2.3. Section 3.1(b) Subcontractors. The first sentence of Section 3.1(b),
Subcontractors is amended to read in its entirety as follows: “Lonza shall not
subcontract to its Affiliates (other than its Affiliate Lonza Biologics Inc) or
to Third Parties (in such capacity, “Subcontractors”) any Services that Lonza is
obligated to perform under this Agreement without, in each case, Trubion’s prior
written approval, in its sole discretion.”
     2.4. Section 3.2, Raw Materials. The first sentence of Section 3.2, Raw
Materials, is amended to read in its entirety as follows: “Except for the Cell
Lines [*] which have been and shall continue to be supplied by or on behalf of
Trubion to Lonza (at Trubion’s cost and expense) for use in performing the
Services, and except for [*] required to perform the Services which shall be [*]
and [*], Lonza shall at its cost and expense purchase all materials and
components necessary to perform the Services and provide all necessary
personnel, materials, facilities, equipment and other resources required to
perform the Services.”
     2.5. Section 3.3, [*]. Notwithstanding anything herein to the contrary, the
Parties hereby agree that the terms of Section 3.3(b) shall apply to the first
Run of TRU-016.
     2.6. Section 5.1(c)(1), Price Adjustment. Section 5.1(c)(1), Price
Adjustment, is amended to read in its entirety as follows: “For each Batch,
Lonza shall have the right to increase the related Product Price as follows:
(i) an increase of [*] in the Product Price for such Batch for each additional
[*]; and/or (ii) an increase of [*] in the Product Price for such Batch for each
additional [*]. The Product Price is based on the assumption that the
Manufacturing Process takes [*]. Lonza agrees that the [*] shall be conducted
[*] without any [*]. When the Manufacturing Process has been refined, Trubion
may request and Lonza will entertain Trubion’s request for a reduction in
Product Price in the event the refined Manufacturing Process [*]. The parties
agree that Section 5.1(c)(2) shall remain unchanged. However, in the event that
[*] of TRU-016 is delayed beyond [*] and such delay is caused solely by [*],
Section 5.1(c)(2) shall not apply to that run.
     2.7. Section 6.2(b)(2), Critical Raw Materials. The parties agree that the
initial list of “Critical Raw Materials” with respect to TRU-016 is attached to
this Amendment as Exhibit D-016.
     2.8. Section 12.1, Control of Cell Lines and Cell Banks. Section 12.1,
Control of Cell Lines and Cell Banks, is deemed to refer to the [*] and related
Cell Line for TRU-016 that Trubion has delivered or will deliver to Lonza Sales
in accordance with the TRU-016 Plan, and the foregoing shall be deemed to have
been disclosed and delivered to Lonza Sales pursuant to the MSA. Section 12.2
Manufacturing Capabilities, LB PLC does not apply to TRU-016.
     2.9. Section 23.1, Notices. Section 23.1, Notices, is revised, with respect
to TRU-015 and TRU-016, to provide that the second copy of each notice that is
given to Trubion under the MSA shall be given to:
*Confidential Treatment Requested.

Page 3 of 6



--------------------------------------------------------------------------------



 



Confidential
Trubion Pharmaceuticals, Inc.
2401 Fourth Avenue, Suite 1050
Seattle, WA 98121
Attention: Vijay Yabannavar, VP, PD & Manufacturing
Facsimile: +1 (206) 838-0503
     2.10. Exhibit A, Quality Agreement. Exhibit A, Quality Agreement, to the
MSA is replaced in its entirety with Exhibit A-016 to this Amendment. For the
avoidance of doubt, this revision is effective with respect to TRU-016 only, and
the Portsmouth Quality Agreement dated as of November 21, 2005, between Trubion
and Biologics (now between Trubion and Lonza Sales by way of novation) shall
continue to apply to TRU-015.
     2.11. Exhibit B, Coordinators. Exhibit B, Coordinators, to the MSA is
replaced in its entirety, with respect to TRU-015 and TRU-016, with Exhibit B to
this Amendment.
     2.12. Exhibit D, Initial List of Critical Raw Materials. Exhibit D, Initial
List of Critical Raw Materials, to the MSA is replaced with Exhibit D-016 to
this Amendment. For the avoidance of doubt, this revision is effective with
respect to TRU-016 only.
     2.13. Exhibit E, Copy of Bulk Drug Specifications. Exhibit E, Copy of Bulk
Drug Specifications, to the MSA is replaced with Exhibit E-016 to this
Amendment. For the avoidance of doubt, this revision is effective with respect
to TRU-016 only. The parties acknowledge and agree that Exhibit E-016 also
includes the specifications for the [*] Product.
     2.14. Schedule 1, Description of Product. Schedule 1, Description of
Product, to the MSA is replaced with Schedule 1-016 to this Amendment. For the
avoidance of doubt, this revision is effective with respect to TRU-016 only.
     2.15. Schedule 2, Description of Services. Schedule 2, Description of
Services, to the MSA is replaced with Schedule 2-016 to this Amendment. For the
avoidance of doubt, this revision is effective with respect to TRU-016 only.
     2.16. Schedule 3, Prices and Schedule of Payments. Schedule 3, Prices and
Schedule of Payments, to the MSA is amended to include Schedule 3-016 to this
Amendment. For the avoidance of doubt, this revision is effective with respect
to TRU-016 only, and relates only to the Services described in Schedule 2-016 to
this Amendment.
     2.17. Exhibits and Schedules. All exhibits and schedules attached to this
Amendment form an integral part of this Amendment and are incorporated into this
Amendment by this reference.
     2.18. All Other Terms of MSA. All other terms and conditions of the MSA
remain unchanged and are in full force and effect. In the event of any
inconsistency or conflict between the terms of this Amendment and the terms of
the MSA, the terms of this Amendment shall control.
     2.19. Headings; Capitalized Terms. All headings in this Amendment are for
convenience of reference only and shall not affect the interpretation of this
Amendment. Any capitalized term used but not defined in this Amendment shall
have the meaning assigned to it in the MSA.
     2.20. Counterparts; Electronic Signatures. This Amendment may be executed
in counterparts, each of which shall be deemed an original, and all of which,
taken together, shall constitute one and the same instrument. This Amendment
shall be effective upon full execution, and a signature transmitted via
*Confidential Treatment Requested.

Page 4 of 6



--------------------------------------------------------------------------------



 



Confidential
facsimile or other electronic means shall be deemed to be and shall be as
effective as an original signature.
     2.21. Integration; Applicable Law. The attached Quality Agreement and the
MSA, as amended by this Amendment, are the final and complete expression of the
parties and set forth the entire understanding among the parties with respect to
the subject matter hereof, and supersede any and all prior writings and
negotiations, written and oral, between the parties with respect to such subject
matter. No modifications will be binding unless executed in writing by both
parties. This Amendment is governed by, and this Amendment and the obligations
of the parties will be determined in accordance with, the laws of the State of
New York, without reference to its choice of law rules. New York’s choice of law
rules shall not be invoked for the purpose of applying the law of another
jurisdiction.
The parties have executed this Amendment as of the Effective Date first written
above.

              TRUBION PHARMACEUTICALS, INC.   LONZA SALES AG
 
           
By:
  /s/ PETER A. THOMPSON   By:   /s/ GERRY KENNEDY       /s/ KAREN FALLON
 
           
 
           
Name:
  Peter Thompson, MD, FACP   Name:   Gerry Kennedy      Karen Fallon
 
           
 
           
Title:
  Chairman, President & CEO   Title:   Authorized Signatory      Authorized
signatory
 
           
 
           
Date:
  12/5/08   Date:   27 Nov 08      27 Nov 08
 
           

Page 5 of 6



--------------------------------------------------------------------------------



 



Confidential
Exhibit A-016
Quality Agreement

Page 6 of 6